Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 1 of 21


                                                             United States Courts
                                                           Southern District of Texas
                                                                    FILED
                                                               March 25, 2021
                                                         Nathan Ochsner, Clerk of Court




                                                     4:21cr155
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 2 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 3 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 4 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 5 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 6 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 7 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 8 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 9 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 10 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 11 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 12 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 13 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 14 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 15 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 16 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 17 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 18 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 19 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 20 of 21
Case 4:21-cr-00155 Document 1 Filed on 03/25/21 in TXSD Page 21 of 21




                         Original Signature on File
